On petition for clarification it is ordered that our former opinion herein be modified in so far as it affirms the decree of the lower court holding defendant's special appearance and motion to quash constituted a general appearance.
The decree appealed from is reversed in so far as it applies to the chancellor's decree in this regard but as the court has jurisdiction of the parties as otherwise held by the chancellor the decree is in other respects affirmed.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD and CHAPMAN, J. J., concur.
Justice THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.